                                                                      Case 2:20-cv-00242-JCM-NJK Document 48
                                                                                                          47 Filed 06/01/20
                                                                                                                   05/28/20 Page 1 of 2



                                                           1    David H. Krieger, Esq.
                                                           2    Nevada Bar No. 9086
                                                                Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                           4    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5
                                                                Henderson, Nevada 89052
                                                           6    Phone: (702) 848-3855
                                                           7
                                                                dkrieger@kriegerlawgroup.com
                                                                smiller@kriegerlawgroup.com
                                                           8    Attorneys for Plaintiff,
                                                           9    Diahann Pozos-Maletta
                                                           10                             UNITED STATES DISTRICT COURT
                                                           11
                                                                                                  DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12

                                                                 DIAHANN POZOS-MALETTA,                         Case No.: 2:20-cv-00242-JCM-NJK
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                                       Plaintiff(s),
                                                           15

                                                           16
                                                                        vs.                  JOINT MOTION FOR EXTENSION
                                                                                             OF TIME FOR PLAINTIFF TO FILE
                                                           17    EQUIFAX INFORMATION         RESPONSE TO WESTERN FEDERAL
                                                           18    SERVICES, LLC; TRANSUNION,  CREDIT UNION’S MOTION TO
                                                                 LLC; WESTERN FEDERAL CREDIT DISMISS PLAINTIFF’S COMPLAINT
                                                           19
                                                                 UNION; NORDSTROM/TD BANK
                                                           20    USA,
                                                           21
                                                                                       Defendant(s).
                                                           22
                                                                       Diahann Pozos-Maletta (“Plaintiff”) and Western Federal Credit Union (“WFCU”) hereby jointly
                                                           23

                                                           24   move this Honorable Court allowing an extension of time for Plaintiff to file a response to Defendant

                                                           25   Western Federal Credit Union’s Motion to Dismiss Plaintiff’s Complaint Pursuant to Federal Rules of
                                                           26
                                                                Civil Procedure 12(b)(6); Memorandum of Points and Authorities (“Motion to Dismiss”).
                                                           27

                                                           28




                                                                                                              -1-
                                                                       Case 2:20-cv-00242-JCM-NJK Document 48
                                                                                                           47 Filed 06/01/20
                                                                                                                    05/28/20 Page 2 of 2



                                                           1           The Motion to Dismiss was filed on May 14, 2020 and appears on the docket as ECF #38.
                                                           2
                                                                Plaintiff’s current deadline to respond to the Motion to Dismiss is May 28, 2020. Plaintiff requests and
                                                           3
                                                                WFCU does not oppose an extension of time for Plaintiff to respond to the Motion to Dismiss to June
                                                           4
                                                                15, 2020.
                                                           5

                                                           6           The reason for the request is because Plaintiff’s counsel needs additional time to examine and

                                                           7    evaluate the arguments and legal analysis set forth in the Motion to Dismiss, weigh and consider the
                                                           8
                                                                sustainability of the case and to fully respond to the Motion to Dismiss. This is Plaintiff’s first request
                                                           9
                                                                for an extension. WFCU has agreed to the extension of time and will not be prejudiced by the extension.
                                                           10

                                                           11          Dated: Dated May 28, 2020.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12          Submitted by:                                        No Opposition:
                         Henderson, Nevada 89052




                                                           13

                                                           14           /s/ Shawn W. Miller             .                   /s/ Brett P. Ryan               .
                                                                        David H. Krieger, Esq.                              Brett P. Ryan, Esq.
                                                           15           Shawn W. Miller, Esq.                               UNIFY Financial Federal CU
                                                                        KRIEGER LAW GROUP, LLC                              7935 W. Sahara Avenue
                                                           16                                                               Suite 201
                                                                        2850 W. Horizon Ridge Pkwy., Suite 200
                                                                                                                            Las Vegas, NV 89117
                                                           17           Henderson, Nevada 89052                             Attorneys Western Federal Credit Union
                                                                        Attorneys for Plaintiff
                                                           18

                                                           19

                                                           20                                ORDER GRANTING EXTENSION OF TIME

                                                           21
                                                                       IT IS SO ORDERED.
                                                           22
                                                                                                                  ________________________________________
                                                           23                                                     UNITED STATES
                                                                                                                  UNITED  STATES MAGISTRATE    JUDGE
                                                                                                                                  DISTRICT JUDGE
                                                           24
                                                                                                                           June 1, 2020
                                                                                                                   Dated: __________________________________
                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                                 -2-
